DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit 
www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-2 of US 10735731, and also patented claim 1 of US 11323709. Although the claims at issue are not identical in terms of wording, the scopes and novel feature of the claims are the same and directed to the same invention, and the differences are obvious variation, which are not patentably significant. For example;
	Claim 3 of the instant application is directed to, A video decoding method comprising; obtaining transform shape information about whether a current coding unit is split in a vertical direction or a horizontal direction or is not split, from a bitstream; determining a horizontal length and a vertical length of a transform block with respect to the current coding unit based on the transform shape information; obtaining an encoded data from the bitstream; obtaining transform kernel information indicating whether a non-separable transform is used or which transform kernel is used from among transform kernel candidates; when the transform kernel information indicates that the non-separable transform is used, determining a transform kernel among the transform kernel candidates based on the horizontal length and the vertical length of the transform block, an intra prediction mode used in intra
prediction, and the transform kernel information; performing inverse transformation on the encoded data by using the determined transform kernel in order to obtain a residual sample; and reconstructing the current coding unit based on the residual sample and a prediction sample obtained by performing intra prediction; and similarly, patented claim 1 of ‘709, and also patented claim 2 of ‘731 directed to the similar video decoding process. 
	Claim 4 of the instant application is directed to the video encoding method, similar to patented claim 1 of ‘731. 
	Claim 5, is directed to a computer implemented process to perform the above steps of video coding, which consider as an obvious variation.
	It is noted that allowing claims 3-5 of the instant application would result in an unjustified or
improper time-wise extension of the “right to exclude” granted by a patent. See In re Goodman, 11 F.3d
1046, 29 USPQ2d 2010 (Feb. Cir. 1993).
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482